Citation Nr: 1722307	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  10-47 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a prostate disability, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from March 1965 to March 1967, including service in the Republic of Vietnam.  He also served in the Georgia Army National Guard from May 1976 to approximately May 1985, which included periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction is retained by the RO in Atlanta, Georgia.  

In correspondence received in September 2011, the Veteran withdrew his request for a hearing before the Board.

The Board most recently remanded this matter in September 2016 for further development.  It has now returned for adjudication.

The Veteran has a diagnosis of erectile dysfunction, which at least one examiner has attributed to his service-connected diabetes.  The Veteran does not appear to have claimed this previously as a disability.  If the Veteran wishes to pursue a claim for secondary service connection or special monthly compensation for this condition, he should reach out to the RO for the appropriate claim form. 


FINDING OF FACT

The Veteran's prostate disabilities were not incurred in or caused by the Veteran's active service, and were not due to herbicide exposure.




CONCLUSION OF LAW

The criteria for service connection for prostate disabilities, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 101, 1110, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The Veteran's personnel records show that he served in Vietnam and it is presumed that he was exposed to Agent Orange under 38 U.S.C.A. § 1116.  In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Benign prostate hypertrophy and chronic prostatitis are not among the conditions enumerated in 38 C.F.R. § 3.309(e).

Notwithstanding the provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), a claimant is not precluded from establishing service connection with proof of actual causation, that is proof the exposure to Agent Orange actually caused his skin condition.  See 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  

Disability benefits are available only during periods where the Veteran was serving "in the active military, naval, or air service."  38 U.S.C.A. § 101(2); see also 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" is defined to include "any period of [ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty" and "any period of [INACDUTRA] during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24)(B)-(C); see also 38 C.F.R. § 3.6(a).  "When a claim for service connection is based only on a period of active duty for training, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training."  Smith v. Shinseki, 24 Vet. App. 40, 44 (2010).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran's active and National Guard service treatment records were silent for signs, symptoms or treatment for a prostate condition.  The last examination in his service treatment records, dated July 1984, indicated that the Veteran's genitourinary system, which includes the prostate, was normal.

The Veteran had a prostate biopsy in February 1999 due to a prostate-specific antigen (PSA) level of 4.2 and a 1 1/2+ enlarged, but otherwise unremarkable, examination.  The medical records indicate that "normal" PSA levels range from zero to four.  The biopsy reported chronic prostatitis on both sides.  The medical records do not mention a prior prostate history reported by the Veteran.

In December 2001, the Veteran had a Foley catheter inserted due to an inability to void.  The prostate was noted to be somewhat asymmetric with the right side being significantly larger.  The Veteran underwent a transurethral resection of the prostate (TURP) procedure.  The Veteran's PSA level was 18.8.  A biopsy of the removed prostate portions revealed chronic prostatitis and glandular hyperplasia.  

In a medical report dated February 2004, the Veteran's prostate was reported as being 1 1/2+ enlarged and without any induration.  

In a medical note dated February 2005, the Veteran's prostate was reported as being 1+ enlarged and without any induration.  A concurrent medical note noted that the residual prostate tissue was smooth and unremarkable.  

In February 2006, the Veteran's PSA level was 20.5.  

The Veteran was examined again in July 2006, and his prostate felt normal.  His PSA level was 11.6.  An additional PSA level was measured in November 2006, which measured 11.9.  The Veteran underwent a biopsy in March 2007, which revealed "severe" chronic prostatitis, left and right lobes.  

The Veteran was again examined in May 2007.  The examiner reported that the Veteran's prostate felt normal at the time.

In June 2008, the Veteran disagreed with a denial of service connection for his prostate and explained that he had been diagnosed with prostatitis by Dr. LV in "approximately 1980s while I was still in the National Guard."  

The Veteran underwent a prostate biopsy in August 2011, which was negative for malignancy.

At a urology consultation in April 2013, the provider reported 1-2+ enlarged prostate.  The impression was benign prostate hypertrophy (BPH).  A primary care visit in September 2014 reported that the BPH was stable.  Another primary care visit in April 2015 again reported that the BPH was stable.

The Veteran was afforded a VA examination in May 2015.  The examiner diagnosed the Veteran with BPH, but rejected a diagnosis of chronic prostatitis.  The examiner described the Veteran's prostate as hypertrophic and firm.  The examiner opined that the Veteran's BPH was less likely than not related to service, but also stated that "his stated exposure to agent orange must be considered due to the diagnosis of hypertension."  The examiner did not explain this statement.  

VA obtained a supplemental opinion from another doctor in July 2015.  The doctor opined that it was less likely than not that either BPH or acute prostatitis were related to agent orange exposure as there was a "lack of current medically-based, clinical evidence of a nexus between exposures to Agent Orange and either urogenital condition."  

The Veteran was afforded another VA examination in December 2015.  The examiner diagnosed the Veteran with BPH and chronic prostatitis.  The examiner explained that there was no association between BHP and prostate cancer and no expectation for the Veteran's condition to progress to cancer.  The examiner opined that the Veteran's prostate conditions were less likely than not caused by service because even when herbicide exposure was considered, a nexus could not be associated.  The examiner considered BPH to be "a normal part of the aging process" and prostatitis had "an infectious etiology."  

VA obtained a supplemental opinion in November 2016.  In the opinion, the examiner repeated the conclusion that the Veteran's prostate conditions were less likely than not incurred in or caused by an in-service injury, including exposure to Agent Orange.  The examiner explained that examinations into the 1980s reported no signs of BPH.  The examiner acknowledged the Veteran's statements that he was diagnosed by Dr. LV in the 1980s while in the National Guard, but noted that those records were not obtainable.  The examiner noted that it was not until 1999 that there was documented evidence of a prostate condition, which suggested that it was most likely that the Veteran's BPH was a normal part of aging and not due to herbicide exposure.  

With regard to chronic prostatitis, the examiner opined that the normal examinations through the 1980s indicated that the Veteran did not develop prostatitis until later.  Reference was made to the lack of any records showing signs of prostatitis until 1999.  Such a later development indicated that it was less likely than not that the prostatitis was caused by Agent Orange.  

VA obtained another supplemental opinion in January 2017.  The examiner opined in that opinion that the Veteran's prostate conditions were not aggravated by service.

The weight of the evidence provides that the Veteran has a current diagnosis of BPH and chronic prostatitis.  This satisfies Shedden element (1).

Shedden element (2) can be satisfied by the Veteran's presumed exposure to Agent Orange.  However, this presumed exposure ended when the Veteran left Vietnam and active service.  The Veteran served in the National Guard after Vietnam, but there are no records indicating that the Veteran incurred a disease or injury during a period of ACDUTRA or INACDUTRA.  Indeed, medical records from only months before the end of the Veteran's National Guard service explicitly reject genitourinary symptoms or diseases.  Moreover, even if the Veteran's statement that he was diagnosed with BPH before he left the National Guard was credited, he did not state that his BPH developed specifically during a period of ACDUTRA or INACDUTRA.  Nor did the available medical records demonstrate that the BPH was incurred during a period of ACDUTRA or INACDUTRA.  Shedden element (2) is satisfied, but only by the Veteran's Agent Orange exposure in Vietnam.

Shedden element (3) is not satisfied.  The Veteran did not develop BPH until the "1980s" (according to the Veteran) or until around 1999 (according to the medical records).  Both are more than a decade after herbicide exposure.  Chronic prostatitis did not develop until around 1999, also more than a decade after service.  The Veteran had normal genitourinary examinations through his last medical record report in July 1984.  These facts weigh against service connection.

The May 2015 examiner noted that "his stated exposure to agent orange must be considered due to the diagnosis of hypertension."  Although the examiner did not explain this statement, he also found that service connection was less likely than not.  If the examiner considered Agent Orange exposure, he found that it lacked a nexus.  This does not weigh in favor of service connection, but it is unclear if it weighs against service connection.

The Board, however, need not rely on the lack of explanation from the May 2015 examiner.  The July 2015 VA doctor opined that there was a "lack of current medically-based, clinical evidence of a nexus between exposures to Agent Orange and either urogenital condition."  This weighs against a finding that the Veteran's Agent Orange exposure caused his prostate conditions as it is rational to expect that given the amount of Agent Orange related research in existence, the medical literature would discuss a nexus if it was readily known.  See AZ v. Shinseki, 731 F.3d 1303, 1311 (Fed. Cir. 2013) ("The absence of certain evidence may be pertinent if it tends to disprove (or prove) a material fact.").  

The December 2015 VA examiner also opined that there was no nexus.  The examiner acknowledged that there were several cancers that were presumptively service connected for Agent Orange exposure, but explained that there was no medical association between BPH and prostate cancer.  The examiner noted that BPH was a common part of the aging process and that prostatitis was due to infection.  Both of these opinions weigh against service connection somewhat as, even though they don't discuss the Veteran's case specifically, they provide a rational alternative explanation for how the Veteran could have obtained his conditions that did not involve his Agent Orange exposure.

The supplemental VA opinion in November 2016 also opined against nexus.  The examiner explained that the medical records indicated that the Veteran was diagnosed with BPH late in life, which made age the most likely cause of the Veteran's BPH.  Agent Orange was less likely than not the cause of the Veteran's BPH.  This further weighs against nexus.  The examiner also opined that because the Veteran's prostatitis developed decades after Agent Orange exposure, it was less likely than not related to the exposure.  This also weighs against service connection.

The Board acknowledges the January 2017 opinion, but aggravation is not an issue on appeal as the Veteran did not have prostate conditions before service and there is no evidence that the Veteran's prostate conditions are secondary to another service-connected condition.

Taken together, the weight of the evidence is against a finding of service connection.  The various examinations and opinions each add some weight to the ultimate conclusion.  The Veteran has asserted that his prostate conditions were related to Agent Orange exposure, but the Veteran is not a medical professional and did not rely on medical literature.  The collective weight of the multiple VA examiners' opinions outweighs the Veteran's opinion as the VA examiners are trained and experienced in medicine and have looked into the medical literature.  

Considering all the competent and credible evidence, the weight of the evidence is against an award of service connection.  Accordingly, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for prostate disability must therefore be denied.


ORDER

Entitlement to service connection for a prostate disability, to include as due to herbicide exposure, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


